Citation Nr: 9925704	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

1.  Entitlement to a compensable evaluation for the service 
connected residuals of the removal of corns from the toes of 
the right foot.

2.  Entitlement to a compensable evaluation for the service 
connected residuals of the removal of corns from the toes of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the RO.


REMAND

The veteran contends that she is entitled to a compensable 
evaluation for her service-connected bilateral foot 
disability.  The veteran was afforded a VA examination in 
December 1997.  At that time, she complained of bilateral 
foot pain which she had been experiencing for several years.  
It was noted that she had undergone surgery during her 
military service which failed to improve her pain.  She 
described the pain as being severe and disabling.  
Examination of the feet showed well-healed scars overlying 
each metatarsophalangeal joint in a linear longitudinal 
fashion.   

In November 1998, the RO determined that the veteran was 
entitled to another VA examination; however, she failed to 
report for the examination as she had moved.  As a result, 
another examination was scheduled to take place in March 
1999; the veteran once again failed to report.  In a 
statement received at the RO later in March 1999, the veteran 
explained that she had not received notice of the March 1999 
examination until it was too late to attend.  She further 
indicated that although she had tried to reschedule, the only 
remaining available appointment in March was also 
inconvenient as she was scheduled to fly to Dallas to visit 
with her mother who was in intensive care.  The RO sent her a 
letter in March 1999 directing her to inform them of her 
return from Dallas.  No reply to this letter is included in 
the claims folder.  There is no indication in the file that 
the RO informed the veteran of the procedural consequences 
for her failure to appear for an examination under the 
provisions of 38 C.F.R. § 3.655.  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should be remanded so that a VA 
examination may be scheduled.  The Board is aware that VA's 
duty to assist is not a one-way street.  If the veteran 
wishes help, she cannot passively wait for it in those 
circumstances where her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
In the present case, the veteran should be expressly notified 
of her obligation to cooperate and appear for the scheduled 
examination and the consequences of her failure to do so.  
The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and 
she should be afforded an opportunity to cooperate with the 
new examination request.  

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO, following completion of the necessary 
development, should consider whether a "staged" rating is 
warranted here.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
complaints regarding her service-
connected bilateral foot disabilities 
since October 1997.  With any necessary 
authorization from the veteran, the RO 
should obtain copies of pertinent 
treatment records.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
bilateral foot disability.  All indicated 
tests should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should identify all clinical 
manifestations attributable to the 
service-connected bilateral foot 
disability.  The examiner should indicate 
whether the scars attributable to the 
service connected disabilities are tender 
and painful on objective demonstration, 
whether the scars are poorly nourished 
with repeated ulceration, or whether the 
scars limit functioning of the affected 
part. 

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all of 
the evidence of record.  The claim should 
be considered in accordance with the 
guidance expressed by the Court in 
Fenderson.  If the action taken remains 
adverse to the veteran in any way, she 
and her representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying her of the consequences for 
failure to appear for an examination.  
The veteran and her representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




